DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s amendments and arguments filed 08/02/2022. Claims 1-20 are currently pending for examination on the merits, of which claims 11-20 are currently withdrawn from consideration. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Imaoka (JP 2006182280 with English Machine Translation) (of record) in view of Ishibashi (JP 2014141109 with English Machine Translation) (of record) as evidenced by "A Guide to Shore Hardness" (NPL 1). 
Regarding claim 1, Imaoka discloses a tire and noise damper assembly (1) comprising: a tire (2), wherein the tire (2) comprises: a first annular bead (2b, right side of Fig. 1) and a second annular bead (2b, left side Fig. 1), a body ply (6A) extending between the first annular bead (2b) and the second annular bead (2b) (see Fig. 1), an innerliner (9), disposed radially under the body ply (6A) and extending axially across a portion of the body ply (6A) (see Fig. 1), an annular belt package (7), disposed radially upward of the body ply (6A) and extending axially across a portion of the body ply (6A) (see Fig. 1), a circumferential tread (2t) disposed radially upward of the annular belt package (7) and extending axially across a portion of the body ply (6A) (see Fig. 1), and a first sidewall (2S, right side of Fig. 1) extending between the first annular bead (2b) and a first shoulder (see right side of 2t), the first shoulder being associated with the circumferential tread (2t), and a second sidewall (2S, left side of Fig. 1) extending between the second annular bead (2b) and a second shoulder (see left side of 2t), the second shoulder being associated with the circumferential tread (2t); and a noise damper (10) made of an open cell foam ([0020]) and having a continuous circumferential upper tier (21) and an adjacent circumferential lower tier including blocks (see Modified Figure 5 below) and voids (11). Imaoka further discloses that examples of the invention shown in Table 1 were tested using a tire size of 235 / 50R18 97V ([0037]), meaning that a section height of the tire (2) is about 117.5 mm (235*0.50). Imaoka further discloses in Example 2 of Table 1 that the adjacent circumferential lower tier has a radial height (Hg) of 12 mm (see Table 1), which is 10% ((12/117.5)*100) of the section height of the tire (2), thus suggesting the claimed range of 1.5-14.0%. Imaoka further discloses in Example 2 of Table 1 that the ratio between the radial height (Hg) of the adjacent circumferential lower tier and the total thickness (T) of the noise damper (10) is 0.5 (see Table 1). This would make the total thickness (T) of the noise damper (10) equal to 24 mm (12/0.5), which would make the radial height (t) of the continuous circumferential upper tier (21) be equal to 12 mm (24-12). Thus, the circumferential upper tier (21) has a radial height (t) that is 10% ((12/117.5)*100) of the section height of the tire (2), suggesting the claimed range of 1.5-14.0%. 
Imaoka further discloses that the voids (11) have a pitch interval (P) and a width (Wg) (see Fig. 5). Thus, the percentage that the voids (11) span of the continuous upper tier’s (21) inner circumference can be calculated by using the following formula: (Wg/P)*100. Imaoka further discloses that the ratio (Wg/P) between the pitch interval (P) and the width (Wg) is preferably 0.3 to 0.7 ([0034]), making the percentage that the voids (11) span of the continuous upper tier’s (21) inner circumference be from 30% (0.3*100) to 70% (0.7*100), overlapping the claimed range of 70-90%. Furthermore, given the percentage range that the voids (11) span of the continuous upper tier’s (21) inner circumference, the percentage that the blocks span of the continuous upper tier’s (21) inner circumference can be calculated to be from 30% (100-70) to 70% (100-30), overlapping the claimed range of 10-30%. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Imaoka further discloses that keeping the ratio (Wg/P) between the pitch interval (P) and the width (Wg) within this range helps to suppress the temperature rise in the noise damper (10) without hindering its noise reduction effect ([0034]). Therefore, while Imaoka does not disclose specific percentages that the voids (11) and the blocks span of the continuous upper tier’s (21) inner circumference that fall within the claimed ranges, based on the range of values disclosed by Imaoka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen these percentages to be within the claimed ranges because they would have had a reasonable expectation that doing so would suppress the temperature rise in the noise damper (10) without hindering its noise reduction effect. 
Imaoka further discloses that the width (Wo) of the adjacent circumferential lower tier and the continuous circumferential upper tier (21) is 150 mm ([0038]). Imaoka further discloses that the width of the tire (2) is 235 mm based on the disclosed tire size of 235 / 50R18 97V ([0037]). Thus, the axial width of the adjacent circumferential lower tier and the axial width of the continuous circumferential upper tier (21) are both 64% ((150/235)*100) of a width of the tire (2), making it highly likely that the axial width of the adjacent circumferential lower tier and the axial width of the continuous circumferential upper tier (21) are within the claimed range of 20-80% of a tread width of the tire (2). Imaoka fails to disclose, however, a specific value for the tread width of the tire (2). 

    PNG
    media_image1.png
    344
    1030
    media_image1.png
    Greyscale

Modified Figure 5, Imaoka
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing the relationship between the axial width of the adjacent circumferential lower tier and the axial width of the continuous circumferential upper tier (21) with respect to the tread width of the tire (2). While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 1 of Imaoka, one of ordinary skill in the art would have found that the axial width of the adjacent circumferential lower tier and the axial width of the continuous circumferential upper tier (21) are both about 72% of a tread width of the tire (2), thus suggesting the claimed range of 20-80%. 
Therefore, while Imaoka does not explicitly state a value for the relationship between the axial width of the adjacent circumferential lower tier and the axial width of the continuous circumferential upper tier (21) with respect to the tread width of the tire (2), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a relationship between these values to be within the claimed ranges because the drawings reasonably suggest doing so. 
Imaoka further discloses that the noise damper (10) is an ether-based polyurethane sponge ([0020]; [0038]). Thus, since the whole noise damper (10) is made of a polymer, Imaoka suggests the claimed limitation in claim 1 that each of the blocks includes a leading edge including a polymer. Imaoka fails to disclose, however, that the polymer making up the leading edge of the blocks has a Rockwell hardness of up to 100 HRR. 
Ishibashi teaches a similar tire and noise damper assembly (see Figs. 1-2) comprising a tire (2) and a noise damper (8) having a continuous circumferential upper tier (42) and an adjacent circumferential lower tier (44) including blocks and voids (see Fig. 4). Ishibashi further teaches that the noise damper (8), including the leading edge of the blocks, is made of a polymer ([0053]). Ishibashi further teaches that the noise damper (8) preferably has a Shore A hardness of 95 or less in order to effectively reflect sound ([0054]). Furthermore, as evidenced by Figure 2 below from NPL 1, it is clear that a Shore A hardness of 95 or less suggests the claimed range of a Rockwell hardness of up to 100 HRR since a Shore A hardness of 95 is substantially less than a Rockwell hardness of 100 HRR (see Figure 2 below from NPL 1). 

    PNG
    media_image2.png
    477
    1430
    media_image2.png
    Greyscale

Figure 2, “A Guide to Shore Hardness”
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the leading edge of the noise damper disclosed by Imaoka to have the hardness range taught by Ishibashi because they would have had a reasonable expectation that doing so would help the noise damper effectively reflect sound. Thus, modified Imaoka satisfies all of the limitations in claim 1. 
Regarding claim 2, modified Imaoka discloses all of the limitations as set forth above for claim 1. As set forth above, the adjacent circumferential lower tier has a radial height (Imaoka: Hg) of 12 mm (Imaoka: see Example 2, Table 1), which is 10% ((12/117.5)*100) of the section height of the tire (Imaoka: 2) when the tire (Imaoka: 2) has a size of 235 / 50R18 97V ([0037]), thus suggesting the claimed range of 6.0-10.0%.
Regarding claim 3, modified Imaoka discloses all of the limitations as set forth above for claim 1. Modified Imaoka further discloses that the open cell foam is polyurethane (Imaoka: [0020]). 
Regarding claim 4, modified Imaoka discloses all of the limitations as set forth above for claim 1. Imaoka is silent, however, as to how the noise damper (Imaoka: 10) is formed, specifically how continuous circumferential upper tier (Imaoka: 21) and the adjacent circumferential lower tier are fixed together. Thus, Imaoka fails to disclose that an adhesive secures the continuous circumferential upper tier to the adjacent circumferential lower tier. 
Ishibashi teaches a similar tire and noise damper assembly (see Figs. 1-2) comprising a tire (2) and a noise damper (8) having a continuous circumferential upper tier (42) and an adjacent circumferential lower tier (44) including blocks and voids (see Fig. 4). Ishibashi further teaches that using an adhesive to secure the continuous circumferential upper tier (42) to the adjacent circumferential lower tier (44) is an effective way to fix the two tiers to each other ([0057]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the noise damper disclosed by modified Imaoka by fixing the continuous circumferential upper tier to the adjacent circumferential lower tier via an adhesive as taught by Ishibashi because they would have had a reasonable expectation that doing so would be an effective way to fix the two tiers to each other. 
Regarding claim 5, modified Imaoka discloses all of the limitations as set forth above for claim 1. Modified Imaoka further discloses that an adhesive secures the noise damper (Imaoka: 10) to the tire (Imaoka: 2) (Imaoka: [0027]; [0038]). 
Regarding claim 6, modified Imaoka discloses all of the limitations as set forth above for claim 1. Modified Imaoka further discloses that the blocks are pitch sequenced (Imaoka: [0009]; [0034]; see Fig. 5). 
Regarding claim 7, modified Imaoka discloses all of the limitations as set forth above for claim 1. Modified Imaoka further discloses that the noise damper (Imaoka: 10) can have a trapezoidal cross section (Imaoka: [0023]), thus satisfying the limitations in claim 7. 
Regarding claim 8, modified Imaoka discloses all of the limitations as set forth above for claim 1. Modified Imaoka further discloses that the noise damper (Imaoka: 10) further includes fibers ([0020]). 
Regarding claim 10, modified Imaoka discloses all of the limitations as set forth above for claim 1. Modified Imaoka further discloses a desire to create a tire that can reduce road noise in the frequency range of about 50 to 400 Hz (Imaoka: [0001]-[0002]), overlapping the claimed range of between 180-220 Hz. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Imaoka (JP 2006182280 with English Machine Translation) (of record) in view of Ishibashi (JP 2014141109 with English Machine Translation) (of record) as evidenced by "A Guide to Shore Hardness" (NPL 1) as applied to claim 1 above, and further in view of Yurjevich et al. (US 2018/0065426) (Yurjevich) (of record). 
Regarding claim 9, modified Imaoka discloses all of the limitations as set forth above for claim 1. Modified Imaoka fails to explicitly disclose, however, that the open cell foam has a sound absorption coefficient between 0.7 and 1.2. 
Yurjevich teaches a similar tire and noise damper assembly (abstract) wherein the noise damper (100a-g) is made from polyurethane foam ([0044]-[0045]) and has a sound absorption coefficient between 0.7 and 1.1 ([0047]), suggesting the claimed range of 0.7 and 1.2. Yurjevich further teaches that this noise damper effectively reduces noise generated by the tire as it contacts the road ([0002]-[0003]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the open cell foam disclosed by modified Imaoka to have a sound absorption coefficient within the claimed range of 0.7 to 1.2 as taught by Yurjevich because they would have had a reasonable expectation that doing so would effectively reduce noise generated by the tire as it contacts the road.
Response to Arguments
Applicant’s amendments to the claims and drawings have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed May 2nd, 2022. 
Applicant’s arguments, see Remarks, filed 08/02/2022, with respect to the rejection(s) of claim(s) 1-3, 5-8, and 10 under 35 USC 103 over Imaoka have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection of independent claim 1 is made in view of Imaoka and Ishibashi as evidenced by "A Guide to Shore Hardness" (NPL 1).
As such, claims 1-10 stand rejected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749